Judgment was entered in the Supreme Court November 24th 1875,
Per Curiam.
This case is governed by Pennell’s Appeal, 8 Harris515. Lewis, J., states the principle thus: “The gen eral rule is that if land be sold for a specific purpose, the surplus money shall, as between the heirs and next of kin, be considered as land, so as to vest in the persons who would have been entitled to it had it remained unconverted. But after it has so vested in the persons entitled, it is to be treated as money in his hands, and, in case of his subsequent death, goes to his personal representatives as personal estate. It cannot retain its original character for ever.” The previous cases are referred to and commented on in the opinion. The cases referred to by the appellants are not exceptions or contradictions, but were decided on the fact that there had not been conversion before the interests sustained had vested.
Deeree aflirmed with costs and the appeal dismissed.